 1

 2

 3                                                                       JS-6
 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA

 9   JESSICA KNUDSEN, et al.,                     ) CASE NO.: CV 19-5063 MWF (SKx)
10
                                                  )
                               Plaintiff,         )
11
                                                  )
12      v.                                        )
                                                  ) ORDER OF DISMISSAL
13
     MID VALLEY COLLECTION                        )
14   BUREAU, et al.,                              )
                                                  )
15
                               Defendants.        )
16                                                )
17

18           Pursuant to the Stipulation of Dismissal filed by the Plaintiff on July 23,
19   2019, IT IS HEREBY ORDERED THAT this action shall be, and it hereby is,
20   dismissed with prejudice. Any claims of any putative class members are dismissed
21   without prejudice. Each party shall bear its own costs and attorneys’ fees.
22           Plaintiff has the right to re-open the matter for 30 days pending
23   consummation of settlement.
24           IT IS SO ORDERED.
25

26

27

28


                                            Order of Dismissal
 1

 2
     Dated: July 24, 2019

 3
                                Michael W. Fitzgerald
 4                              United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                            Order of Dismissal
